Citation Nr: 1102028	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-27 735	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include tooth number 9, for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty from October 1981 to October 1984; 
from February 1986 to January 1992; and December 2000 to May 
2002.  He has additional periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

In June 2009, this matter was remanded for further development.

Moreover, the issue of entitlement to service connection 
for a dental disability for the purposes of obtaining VA 
outpatient dental treatment (not compensation) has been 
raised by the record, but it has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  While in service, some of the Veteran's teeth were pulled or 
the cavities therein were filled or repaired.  

2.  The Veteran does not have tooth loss due to trauma to the 
mouth, jaw, or teeth.  


CONCLUSION OF LAW

Entitlement to service connection for a dental condition, 
including missing and non-restorable teeth, for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her claim, 
and to notify him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, for the reasons stated below, the Board finds that the 
appellant is not entitled to compensation for the ameliorative 
dental treatment he received while on active duty as a matter of 
law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the law 
or based on the application of the law to undisputed facts.  
Similarly, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated . . 
. that a benefit could not possibly have been awarded as a matter 
of law.).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue of service connection for a 
dental disability for compensation purposes.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for periodontal 
disease will be considered solely for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381(a) (2010).  As such, service connection for compensation 
purposes is not available for a dental condition other than for 
injuries sustained as a result of dental trauma.  The Board notes 
that in a precedent opinion, VA's General Counsel held that 
dental treatment of teeth, even extractions, during service did 
not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).

The medical evidence reflects that while in service, the Veteran 
did undergo extensive dental treatment.  He had a number of teeth 
removed and the cavities of other teeth repaired.  The dental 
treatment records completed while the Veteran was on active duty 
indicated that the Veteran had very poor dental hygiene and that 
the extractions and repair were done for ameliorative purposes.  
It is also noted that, with the exception of tooth number 9, the 
service dental treatment records, and even the service medical 
treatment records, do not show that the Veteran suffered a trauma 
to the teeth, jaw, or mouth while on active duty.  

The Veteran had a VA dental examination in March 2010.  That 
examination noted that the Veteran had a number of crowns on 
various teeth.  It was further reported that the Veteran had a 
number of extractions and also a number of cavities.  The dentist 
further indicated that the Veteran was suffering from gingivitis.  
Upon completion of the examination, the dentist, a dental expert, 
concluded that the only tooth in which there was trauma was tooth 
number 9, but that the Veteran had tooth number 9.  It was 
further indicated that there were no other signs of dental trauma 
that could be etiologically linked to the Veteran's military 
service.  

The Board further notes that the Veteran has not asserted or 
alleged that he suffered any such trauma during service.  Rather, 
he has indicated that it was his belief that he received 
incomplete treatment by service dentists.  

The Court held in Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
that in cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  As already stated, for the 
purposes of compensation benefits, service connection for a 
dental condition can only be awarded when the disability is due 
to in-service dental trauma.  Consequently, because there is no 
evidence of dental trauma and the Veteran's current appeal is 
based on his complaint of purported incomplete treatment that may 
have occurred while he was in service, the Board is without legal 
authority under governing regulations to grant service connection 
for a dental condition for purposes of an award of disability 
compensation benefits.  As such, the Veteran's claim for 
entitlement to service connection for a dental disorder, not to 
include tooth number 9, for compensation purposes is denied.

The Board acknowledges that dental conditions may be service 
connected for purposes of determining entitlement to dental 
examinations and/or outpatient dental treatment under 38 C.F.R. 
Part 17 (2010).  However, the foregoing analysis was for the 
purpose of determining whether compensation benefits are 
warranted.  As stated in the Introduction, the issue of service 
connection for a dental disability for the purposes of obtaining 
VA outpatient dental treatment (not compensation) is referred 
back to the RO for additional development.  


ORDER

Service connection for a dental disorder, not to include tooth 
number 9, for compensation purposes is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


